Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
	This office action is a response to applicant’s communication submitted February 25, 2021, wherein claims 1, 7, and 10-13 are amended and claims 2-6, 8, 9, and 14 are canceled.  This application is a national stage application of PCT/US17/31185, filed May 5, 2017, which claims benefit of provisional application 62/332690, filed May 6, 2016.
Claims 1, 7, and 10-13 are pending in this application.
Claims 1, 7, and 10-13 as amended are examined on the merits herein.

Reasons for Allowance
Applicant’s amendment, submitted February 25, 2021, with respect to the rejection of instant claims 1, 2, and 10 under 35 USC 102(a)(1) for being anticipated by Mastrofrancesco et al., has been fully considered and found to be persuasive to remove the rejection as the claims have been amended to require that the therapeutic agent be trametinib.  Therefore the rejection is withdrawn.

Applicant’s amendment, submitted February 25, 2021, with respect to the rejection of instant claims 1, 2, 8, and 10-13 under 35 USC 103 for being obvious over Wissinger et al., has been fully considered and found to be persuasive to remove the rejection as the claims have been amended to require that the therapeutic agent be trametinib.  Therefore the rejection is withdrawn.

Applicant’s amendment, submitted February 25, 2021, with respect to the rejection of instant claims 1, 2, 8, and 10-13 under 35 USC 103 for being obvious over Felding et al., has been fully 

Applicant’s amendment, submitted February 25, 2021, with respect to the rejection of instant claims 1-4 and 9-12 under 35 USC 103 for being obvious over Manavasakam et al., has been fully considered and found to be persuasive to remove the rejection as the claims have been amended to require that the therapeutic agent be trametinib.  Therefore the rejection is withdrawn.

Applicant’s amendment, submitted February 25, 2021, with respect to the rejection of instant claim 7 under 35 USC 103 for being obvious over Wissinger et al. in view of Manavasakam et al., has been fully considered and found to be persuasive to remove the rejection as the claims have been amended to require that the therapeutic agent be trametinib.  Therefore the rejection is withdrawn.

Applicant’s amendment, submitted February 25, 2021, with respect to the rejection of instant claim 7 under 35 USC 103 for being obvious over Felding et al. in view of Manavasakam et al., has been fully considered and found to be persuasive to remove the rejection as the claims have been amended to require that the therapeutic agent be trametinib.  Therefore the rejection is withdrawn.

Applicant’s amendment, submitted February 25, 2021, with respect to the rejection of instant claim 7 under 35 USC 103 for being obvious over Wissinger et al. in view of Mastrofrancesco et al., has been fully considered and found to be persuasive to remove the rejection as the claims have been amended to require that the therapeutic agent be trametinib.  Therefore the rejection is withdrawn.



Applicant’s amendment, submitted February 25, 2021, with respect to the rejection of instant claims 5 and 6 under 35 USC 103 for being obvious over Manavasakam et al. in view of Dahlman et al., has been fully considered and found to be persuasive to remove the rejection as the claims have been amended to require that the therapeutic agent be trametinib.  Therefore the rejection is withdrawn.

	Currently claims 1, 7, and 10-13 are pending in this application and have been examined on the merits herein.  Applicant’s amendment submitted February 25, 2021, is seen to be persuasive to remove all rejections of record in the previous office action and place the application in condition for allowance.  Reasons for allowance are as follows:
	The claimed invention is directed to a method of treating ocular rosacea comprising administering the MEK1/MEK2 inhibitor trametinib to a subject in need thereof.  The prior art does not disclose using this particular active agent for this condition.  Moreover, as disclosed by the reference Vaubel et al., (Reference included with PTO-892) MEK inhibitors have actually been observed to produce a rash which the authors compare to rosacea. (see p. 1686 left column third paragraph) Therefore one of ordinary skill in the art would not have, in developing new treatments for rosacea, looked to trametinib as a potential treatment.
Accordingly, Applicant’s amendment submitted February 25, 2021, is sufficient to remove all rejections made in the prior office action as discussed above and to place the application in condition for allowance.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled, “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC OLSON whose telephone number is (571)272-9051.  The examiner can normally be reached on M-F 6am-3:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia A Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC OLSON/Primary Examiner, Art Unit 1623                                                                                                                                                                                                        3/8/2021